DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on January 24, 2020 and April 28, 2021 were received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "280" and "280'" of Fig. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Para. [0027], reference character “114” is used to designate both shoe holes and track shoe.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the grouser" in the first line.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the grouser” is the first and thus a grouser has not been defined within the claim.
The term “sharp” in claim 4 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The point of the tip is rendered indefinite by the use of the term sharp.
Regarding Claim 7, the range of the overall length to the overall height ratio renders the claim indefinite. It is unclear how the ratio could be zero, as the length or height cannot be zero.
Claims 2-3 and 5-8 are indefinite due to their dependency from the indefinite claims rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008155423 A1 (Kirchmair et al.) in view of US 20180327036 A1 (Dandurand et al.).
Regarding Claim 1, Kirchmair et al. discloses (P. 2 line 26 – P. 5 line 26; Figs. 1-6) a cladding member (gripping member 28) configured to be attached to the grouser (9) of a track shoe (belt 4), the cladding member comprising: a U-shaped body portion (lateral stabilizer 29) including a first side wall (shown on one side of a flat rib 22 of Fig. 6), a second side wall (shown on other side of other flat rib 22 of Fig. 6), and a top wall (flat top portion of 29 shown in Fig. 6) connecting the first side wall to the second side wall and spacing the first side wall away from the second side wall along a direction that is parallel to the top wall a predetermined distance (spaced apart along direction 8 shown in Figs. 1-2); and the U-shaped body portion (29) defines an overall height (height of sidewalls along ribs 22) measured along a direction that is perpendicular to the top wall, an overall width (width from first sidewall to second sidewall along direction 8) that is measured along the direction that is parallel to the top wall.
Kirchmair et al. does not disclose the U-shaped body has a hardness that ranges from 55 HRC to 63 HRC.
However, Dandurand et al. teaches (Para. [0100]-[0109], [0163]; Figs. 1-53) a reinforcing material (51) overtop a traction projection (58x) with a hardness of at least 40-80 Shore D. When converted to HRC, it would result in a range overlapping the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body disclosed by Kirchmair et al. to have a hardness within the claimed range, such as taught by Dandurand et al., to provide greater stiffness to the grouser.
Regarding Claim 2, Kirchmair et al. and Dandurand et al. teach the cladding member of claim 1, as discussed above.
Kirchmair et al. does not disclose the U-shaped body comprises a white iron material, and/or a carbide material.
However, Dandurand et al. teaches (Para. [0100]-[0109], [0163]; Figs. 1-53) reinforcing material (51) may comprise silicon carbide fibers.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body disclosed by Kirchmair et al. to comprise a carbide material, such as taught by Dandurand et al., in order to increase the hardness and strength of the gripping member on the grouser.
Regarding Claim 3, Kirchmair et al. and Dandurand et al. teach the cladding member of claim 1, as discussed above. Kirchmair et al. further discloses (P. 2 line 26 – P. 5 line 26; Figs. 1-6) a tip (grip tip 30) that extends from the top wall (flat top portion of 29 shown in Fig. 6).
Regarding Claim 4, Kirchmair et al. and Dandurand et al. teach the cladding member of claims 1 and 3, as discussed above. Kirchmair et al. further discloses (P. 2 line 26 – P. 5 line 26; Figs. 1-6) the tip (grip tip 30) is centered on the top wall (it can be seen that the tip 30 is centered on the top of 29 at the centerline of Fig. 6) and includes a sharp point (point sharp enough to grip terrain).
Regarding Claim 5, Kirchmair et al. and Dandurand et al. teach the cladding member of claims 1 and 3, as discussed above. Kirchmair et al. further discloses (P. 2 line 26 – P. 5 line 26; Figs. 1-6) the tip (grip tip 30) comprises an elongated projection (elongated from the top of 29) yielding a Y-shaped body (it can be seen in Fig. 6 that the tip 30 on top of the U-shaped member 29 creates a Y-shape).
Kirchmair et al. does not explicitly disclose the tip is integral with the U-shaped body.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body disclosed by Kirchmair et al. to be integral with the tip to prevent the tip from detaching from the body portion and to reduce the number of parts.
Regarding Claim 6, Kirchmair et al. and Dandurand et al. teach the cladding member of claim 1, as discussed above.
Kirchmair et al. does not disclose a ratio of the overall width to the predetermined distance is greater than 1.0, and a ratio of the of the overall height to the overall width ranges from 0.5 to 1.5, and the overall height ranges from 30.0 mm to 50.0 mm, the overall width ranges from 40.0 mm to 60.0 mm, and the predetermined distance ranges from 30.0 mm to 50.0 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body disclosed by Kirchmair et al. to have the claimed dimensions depending on the geometry of the grouser and the desired performance characteristics of the cladding member. For example, a tall and narrow grouser may have a cladding member with a greater height to width ratio than a cladding member of a wider grouser.
Regarding Claim 7, Kirchmair et al. and Dandurand et al. teach the cladding member of claims 1 and 6, as discussed above. Kirchmair et al. further discloses (P. 2 line 26 – P. 5 line 26; Figs. 1-6) the U-shaped body portion further defines an overall length (while not shown, it is inherent that U-shaped body 29 has a length) that is measured along a direction (direction 7 shown in Fig. 1) that is perpendicular to the overall height and the overall width.
Kirchmair et al. does not disclose a ratio of the overall length to the overall height ranges from 0 to 1.5.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body disclosed by Kirchmair et al. to tailor the dimensions within the claimed range depending on the desired coverage of the grouser by the cladding member. For example, a cladding member to cover half the length of the grouser would have a greater length to height ratio than a cladding member to cover a quarter the length of the grouser.
Regarding Claim 8, Kirchmair et al. and Dandurand et al. teach the cladding member of claims 1 and 6-7, as discussed above. Kirchmair et al. further discloses (P. 2 line 26 – P. 5 line 26; Figs. 1-6) the tip (grip tip 30) comprises an elongated projection (elongated from the top of 29) yielding a Y-shaped body (it can be seen in Fig. 6 that the tip 30 on top of the U-shaped member 29 creates a Y-shape), the elongated projection defines a projection length (while not shown, it is inherent that the tip 30 has a length) measured along a direction (direction 7 shown in Fig. 1) that is parallel to the overall length.
Kirchmair et al. does not explicitly disclose the tip is integral with the U-shaped body.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body disclosed by Kirchmair et al. to be integral with the tip to prevent the tip from detaching from the body portion and to reduce the number of parts.
	Kirchmair et al. does not disclose the overall length ranges from 75.0 mm to 1000.0 mm, and a ratio of the overall length to the projection length ranges from 0.5 to 1.0.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the U-shaped body disclosed by Kirchmair et al. to tailor the dimensions within the claimed ranges depending on the length of the grouser and the desired performance characteristics of the tip. For example, if a spike-like tip was used the ratio of projection length to overall length would be less than if a longer tip was desired.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100141027 A1 (Fischer et al.) in view of WO 2019109138 A1 (Tang).
Regarding Claim 9, Fischer et al. discloses (Para. [0021]-[0034]; Figs. 1-14) a track shoe assembly (14) comprising: a pad portion (base plate 16); a grouser (18) extending from the pad portion along a direction that is perpendicular to the pad portion and terminating at a free end (distal edge surface 22); and a first cap (capping surface structure 32) that is attached to the grouser, the first cap at least partially covering the free end of the grouser (Para. [0030]).
Fischer et al. does not disclose the first cap comprises a white iron material.
	However, Tang teaches (P. 1 line 26-P. 2 line 11, P. 2 lines 23-30) a casting or facing of white iron for equipment that is exposed to severe abrasion, impact, erosion, and corrosion wear.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al. to be made of white iron, such as taught by Tang, in order to improve the wear resistance of the grouser.
Regarding Claim 10, Fischer et al. and Tang teach the track shoe assembly of claim 9, as discussed above. Fischer et al. further discloses (Para. [0021]-[0034]; Figs. 1-14) the first cap (capping surface structure 32) includes at least partially a U-shaped profile, and is bonded or welded to the grouser (Para. [0022]-[0023], [0030]).
Regarding Claim 11, Fischer et al. and Tang teach the track shoe assembly of claims 9-10, as discussed above. Fischer et al. further discloses (Para. [0021]-[0034]; Figs. 1-14) the grouser (18) also extends from the pad portion (base plate 16) along a direction that is parallel to the pad portion, defining a grouser length (Para. [0030]).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. in view of US Patent 3,912,338 (Toews).
Regarding Claim 17, Fischer et al. discloses (Para. [0020]-[0034]; Figs. 1-14) a track chain assembly (track 12) comprising: a plurality of interconnected track links (not labeled but shown in Fig. 1); and a plurality of track shoe assemblies (14) connected to the plurality of track links, each track shoe assembly including a grouser (18); wherein each of the plurality of track shoe assemblies includes a U- shaped wear member portion (capping surface structure 32) attached to each grouser of the track shoe assembly.
Fischer et al. does not disclose the U-shaped wear member portion includes a spike or a projection that extends from the U-shaped wear member portion.
However, However, Toews teaches (Col. 2 line 45-Col. 3 line 59, Col. 4 lines 20-60; Figs. 1-6) a block (30) with a projection (edge 34) that extends from the block, and an insert with a pointed outer end (23).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al. to have an elongated projection or spike attached to the capping structure, such as taught by Toews, in order to improve traction of the grouser bar.
Regarding Claim 18, Fischer et al. and Toews teach the track chain assembly of claim 17, as discussed above. Fischer et al. further discloses (Para. [0020]-[0034]; Figs. 1-14) the capping structure (32) comprises a wear resistant material (Para. [0022]-[0026]).
Fischer et al. does not disclose the spike or the projection comprises a wear resistant material.
However, Toews teaches (Col. 2 lines 1-10, Col. 3 line 66-Col. 4 line 8; Figs. 1-6) the inserts (20, 21) and blocks (30) which can have spikes (pointed outer end 23) or projections (edge 34) comprise a wear resistant material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al. to have an elongated projection or spike of wear resistant material attached to the capping structure, such as taught by Toews, in order to improve traction and extend the life of the grouser.
Regarding Claim 19, Fischer et al. and Toews teach the track chain assembly of claims 17-18, as discussed above. Fischer et al. further discloses (Para. [0022]-[0026]) the wear resistant material is either a white iron material or a carbide material (carbide).
Toews also teaches (Col. 2 lines 1-10, Col. 3 line 66-Col. 4 line 8; Figs. 1-6) the wear resistant material is a cemented hard carbide material, such as tungsten carbide.
Regarding Claim 20, Fischer et al. and Toews teach the track chain assembly of claim 17, as discussed above. Fischer et al. further discloses (Para. [0020]-[0034]; Figs. 1-14) the U-shaped wear member portion (capping surface structure 32) is bonded or welded to the grouser (18).
Toews also teaches (Col. 2 line 45-Col. 3 line 59, Col. 4 lines 20-60; Figs. 1-6) the inserts (20, 21) or blocks (30) may be brazed into the grouser (16, 17, 19).
Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. in view of Tang as applied to claims 9-11 above, and further in view of Toews.
Regarding Claim 12, Fischer et al. and Tang teach the track shoe assembly of claims 9-11, as discussed above. Fischer et al. further teaches (Para. [0030], [0033]) the capping surface structure (32) may be discontinuous along the length of the grouser (18).
Fischer et al. does not explicitly disclose a second cap that is attached to the grouser and that is spaced away from the first cap a first spacing distance measured along the direction that is parallel to the pad portion, and a third cap that is spaced away from the second cap a second spacing distance measured along the direction that is parallel to the pad portion.
However, Toews teaches (Col. 2 line 45-Col. 3 line 59, Col. 4 lines 20-60; Figs. 1-6) a grouser bar (16, 17) with a plurality of blocks (30) or inserts (20, 21) that may be continuous or spaced apart.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al. to be made up of a plurality of spaced apart elements, such as taught by Toews, in order to improve traction of the grouser bar.
Regarding Claim 13, Fischer et al., Tang, and Toews teach the track shoe assembly of claims 9-12, as discussed above. 
Fischer et al., Tang, and Toews do not disclose a ratio of the grouser length to the first spacing distance ranges from 1.0 to 10.0.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al., as modified by Toews, to have spaced apart capping structures with the claimed length to spacing distance ratio, depending on the desired number of capping structures provided on the grouser.
Regarding Claim 14, Fischer et al., Tang, and Toews teach the track shoe assembly of claims 9-13, as discussed above.
Fischer et al., Tang, and Toews do not disclose the first spacing distance ranges from 10.0 mm to 150.0 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al., as modified by Toews, to have spaced apart capping structures within the claimed spacing distance range, depending on the desired number of capping structures provided on the grouser.
Regarding Claim 15, Fischer et al., Tang, and Toews teach the track shoe assembly of claims 9-14, as discussed above.
Fischer et al. does not disclose the first spacing distance equals the second spacing distance.
However, Toews teaches (Col. 2 line 45-Col. 3 line 59, Col. 4 lines 20-60; Figs. 1-6) a grouser bar (16, 17) with a plurality of uniformly spaced inserts (20, 21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al. to be made up of a plurality of uniformly spaced apart elements, such as taught by Toews, in order to improve traction of the grouser bar.
Regarding Claim 16, Fischer et al. and Tang teach the track shoe assembly of claims 9-11, as discussed above. Fischer et al. further discloses (Para. [0021]-[0034]; Figs. 1-14) the first cap (capping surface structure 32) covers at least half of the grouser (18) length.
Fischer et al. does not disclose an elongated projection that is integral with the U-shaped profile, yielding a Y- shaped body.
However, Toews teaches (Col. 2 line 45-Col. 3 line 59, Col. 4 lines 20-60; Figs. 1-6) a block (30) with an elongated projection (edge 34) integral with the block (30). This teaching would result in the claimed limitation of a Y-shaped body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the capping structure disclosed by Fischer et al. to have an elongated projection integral with the capping structure, such as taught by Toews, in order to improve traction of the grouser bar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wear resistant traction elements for use on tracked vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617